Citation Nr: 0711812	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

2. Entitlement to service connection for a respiratory 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana that denied the veteran's claims of 
entitlement to service connection for hypertension and a 
respiratory condition.  The veteran perfected a timely appeal 
of these issues to the Board.

In January 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The issue of entitlement to service connection for 
hypertension, to include as secondary to post-traumatic 
stress disorder (PTSD) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A chronic respiratory condition was not incurred during 
the veteran's period of service.

2. The veteran does not have a currently diagnosed chronic 
respiratory condition.

3. There has been no continuity of any respiratory condition 
following the veteran's period of service.


CONCLUSION OF LAW

A respiratory condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of an 
October 2003 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
relevant evidence and information in his possession to the 
AOJ.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, post-
service private medical records dated November 2000 to 
November 2005, VA medical treatment records dated September 
1993 to March 2002, the veteran's testimony at his Board 
hearing, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a respiratory disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service medical records 
are positive for complaints relating to respiratory problems.

In September 1979, the veteran was treated for complaints of 
sinus congestion, chest congestion, cough, and high 
temperature.  On examination, the veteran was found to have a 
temperature of 98, head, ears and eyes within normal limits, 
negative sinus drainage, and some chest congestion without 
nodes.  The veteran was diagnosed as having an upper 
respiratory infection.

In April 1980, the veteran was treated for complaints of 
upper respiratory infection symptoms times two months and 
associated cough productive of yellow sputum.  It was noted 
that the veteran smoked two packs per day.  On examination of 
the veteran, rales in the right upper lobe were found and the 
veteran was diagnosed as having chronic cough, rule out 
infectious process.  X-rays of the veteran's chest were 
negative.

In January 1981, the veteran complained of sinus congestion, 
sore throat, and minor cough for a few days.  The veteran was 
diagnosed as having viral syndrome.

On separation examination in May 1983, the veteran was noted 
to have a normal clinical evaluation of the lungs, chest, 
nose, and sinuses, and no respiratory condition was noted.  
On his report of medical history, the veteran reported that 
he had or had had shortness of breath and pain or pressure in 
chest, but that he did not have and had never had chronic 
cough.  The veteran explained that he had a history of 
shortness of breath and chest pain, that he had a chest X-
ray, and was told to quit smoking.

On a February 1986 report of medical history, the veteran 
indicated that he did not have and had never had shortness of 
breath, pain or pressure in chest, or chronic cough.

The veteran was afforded a VA examination in September 1993 
for complaints of chest injury with shortness of breath.  On 
examination, the veteran complained of occasional shortness 
of breath, not related to exertion, usually lasting 30 
seconds, with no associated chest pain or sweating.  The 
veteran was noted to have a normal examination of the 
respiratory system.  Chest X-rays showed that the lungs were 
clear, and findings were negative.

The veteran was given a VA pulmonary function report in 
October 1993, and the forced expiratory volumes and flow 
rates were found to be within normal limits.

A July 2001 VA medical treatment note indicates that the 
veteran was a 1 pack per day smoker, and that he denied cough 
or shortness of breath.

A March 2002 VA medical note indicates that the veteran's 
lungs were clear to auscultation.

A private medical record dated in March 2003 notes that the 
veteran complained of congestion and productive coughing that 
had been occurring for one week.  The veteran was diagnosed 
as having bronchitis and pharyngitis.

A February 2004 VA medical note indicates that the veteran 
had no complaints with respect to the respiratory system.

Private medical records dated in March 2004 indicate that the 
veteran complained of congestion and sinus that had been 
occurring for 4 days.  The veteran was diagnosed as having 
bronchitis and pharyngitis.

An August 2004 VA medical note indicates that the veteran 
quit smoking in January 2004.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim.

First, the record does not reflect that there is a currently 
diagnosed chronic respiratory condition.  While noting the 
veteran's January 2007 testimony that he has a current 
respiratory condition, specifically bronchitis, related to 
service, the Board notes that the evidence of a current 
diagnosis of a respiratory condition submitted by the veteran 
is the March 2003 and March 2004 private medical records 
diagnosing the veteran with bronchitis and pharyngitis.  Such 
diagnoses are for acute conditions, noted to have had their 
onset one week or less prior to treatment.  Furthermore, with 
respect to the March 2004 diagnosis, it had been noted only 
one month earlier, in a February 2004 VA medical note, that 
the veteran had no complaints with respect to the respiratory 
system.

Second, no continuity of any respiratory condition following 
the veteran's period of service has been shown.  With the 
exception of the veteran's 1993 VA examination, the record is 
negative for complaints of or treatment for any respiratory 
condition from the veteran's separation from service in June 
1983 until the veteran's treatment for bronchitis in March 
2003.  Also, although complaints of occasional shortness of 
breath were noted on September 1993 VA examination, the 
veteran was noted to have a normal examination of the 
respiratory system and chest X-rays showed that the lungs 
were clear and findings were negative and, on October 1993 
pulmonary function test, forced expiratory volumes and flow 
rates were within normal limits.  Furthermore, on a February 
1986 report of medical history, the veteran indicated that he 
did not have and had never had shortness of breath, pain or 
pressure in chest, or chronic cough, the veteran denied cough 
or shortness of breath on July 2001 VA medical note, and a 
March 2002 VA medical note indicates that the veteran's lungs 
were clear to auscultation.

Third, the record does not reflect that a chronic respiratory 
condition was incurred during the veteran's period of 
service.  The veteran's service medical records are positive 
for complaints relating to respiratory problems, but that 
such problems were noted to be acute instances of upper 
respiratory infections and viral syndrome.

The Board notes that in April 1980, the veteran was treated 
for complaints of upper respiratory infection symptoms times 
two months and associated cough productive of yellow sputum, 
was found to have rales in the right upper lobe, and was 
diagnosed as having chronic cough.  However, the Board also 
notes that X-rays of the veteran's chest were negative, that 
the veteran reported that he did not have and had never had a 
chronic cough on his May 1983 separation examination, and 
that, in January 1981, the veteran complained of sinus 
congestion, sore throat, and a minor cough that he claimed he 
had been having for only a few days.  Thus, service medical 
records do not reflect that the veteran's symptomatology for 
which he was treated in April 1980 was continuous through 
service.

The Board also notes that on his May 1983 separation from 
service report of medical history, the veteran reported that 
he had or had had shortness of breath and pain or pressure in 
chest, and explained that he had a history of shortness of 
breath and chest pain, that he had had a chest X-ray, and 
that he was told to quit smoking.  However, on separation 
examination in May 1983, the veteran was noted to have a 
normal clinical evaluation of the lungs and chest, and no 
respiratory condition was noted.  Also, on a February 1986 
report of medical history, the veteran indicated that he did 
not have and had never had shortness of breath, pain or 
pressure in chest, or chronic cough.  Finally, as noted 
above, despite the veteran's report of medical history in May 
1983, service medical records do not reflect a continuous 
respiratory condition.

Accordingly, service connection for a respiratory condition 
is not warranted.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a respiratory condition 
is denied.


REMAND

The issue of entitlement to service connection for 
hypertension must be remanded for a VA medical examination 
and readjudication by the RO.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The veteran is service connected for PTSD, and has a current 
diagnosis of hypertension.  Also, subsequent to the veteran's 
March 2005 certification of the hypertension issue to the 
Board, the veteran submitted additional evidence in the form 
of medical articles, which indicates that there may be a link 
between PTSD and hypertension.  Thus, as the veteran has 
submitted medical evidence indicating that his current 
disability may be associated with his service-connected PTSD, 
but such evidence does not specifically link his hypertension 
to a service-connected disability or to service, the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
and an addional VA examination is necessary.  Such VA 
examination report should determine the nature and etiology 
of the veteran's hypertension and, specifically, whether such 
hypertension is just as likely as not etiologically related 
to a service-connected disability or to the veteran's period 
of service in any way.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.	The RO should afford the veteran a VA 
examination by an examiner with the 
appropriate expertise in order to 
determine the nature and etiology of 
any current hypertension condition.  
The claims folder and a separate copy 
of this remand must be provided to the 
examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  All studies and tests deemed 
appropriate by the examiner should be 
performed, and all findings set forth 
in detail.  Specifically, the examiner 
should make a determination as to: (1) 
whether the veteran has a current 
hypertension condition; and (2) if so, 
whether it is just as likely as not 
that any such condition was incurred or 
aggravated during the veteran's period 
of service, or was caused or aggravated 
by the veteran's service-connected 
PTSD.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be clearly set forth.  The 
report of the examination should be 
associated with the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


